Citation Nr: 1516708	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable rating for a cyst on the right upper head prior to November 8, 2010, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for a cyst on the right upper head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to June 2004.  He also served in the Army National Guard of Alabama beginning in November 1981, to include on a period of initial active duty for training from March 1982 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for a cyst of the right upper head, effective June 28, 2004.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In February 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the Acting VLJ granted, a 30-day abeyance period for submission of additional evidence.  However, no additional evidence was received.
 
Because the Veteran disagreed with the initial rating assigned following the award of service connection, the Board characterized the Veteran's claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC, in a May 2011 rating decision, increased the rating for the cyst of the right upper head from 0 to 10 percent, effective November 8, 2010.  The AMC otherwise continued to deny the claim (as reflected in a May 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

Although the AMC granted a higher rating for the cyst of the right upper head, inasmuch as higher ratings for this disability were available, both before and after November 8, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.   See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2011, the Board, inter alia, granted a 30 percent rating, but no more, for the cyst of the right upper head for the entire appeal period.  In September 2011, the RO implemented the 30 percent award, effective June 28, 2004 (the day following the Veteran's separation from service).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential error in his case relating to the duties of the Acting VLJ who conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing was conducted.  He further requested that the new hearing be conducted via video-conference before a VLJ at the RO.

In June 2014, in accordance with the Veteran's request, the Board vacated that portion of its August 2011 decision that partially granted the Veteran's claim of entitlement to a higher initial rating for the cyst of the right upper head.

Thereafter, in January 2015, the Veteran testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, including a transcript of the January 2015 Board hearing, which the Board has reviewed.

The Board's decision addressing the matter of the Veteran's entitlement to an initial compensable rating for a cyst on the right upper head prior to November 8, 2010, and in excess of 10 percent thereafter (i.e., reinstating the 30 percent rating the Board granted in August 2011), is set forth below.  The matter of his entitlement to an initial rating in excess of 30 percent for a cyst on the right upper head is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Acting VLJ who conducted the Board hearing in February 2010 remanded other issues in August 2011, pertaining to the Veteran's entitlement to higher initial ratings for right cubital tunnel syndrome and residuals of heat exhaustion.  The remand of those issues was left undisturbed by the Board's June 2014 Order to Vacate, and those matters will be handled separately, following completion of the development directed in the August 2011 remand.





FINDING OF FACT

Based on the evidence currently of record, the cyst located in the Veteran's right parietal area has measured approximately 5 x 5 centimeters (cm.) (25 square cm.), and has been elevated when palpated and adherent to underlying tissue, throughout the course of this appeal.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for a cyst on the right upper head, from June 28, 2004, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20 (2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7806, 7819 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

By this decision, the Board is reinstating the 30 percent rating the Board previously granted the Veteran for the cyst of the right upper head in August 2011, based on the evidence currently of record, in order to make clear the fact that the rating remains in effect.

In doing so, the Board intimates no opinion, either legal or factual, as to the ultimate disposition of the matter of the Veteran's entitlement to a rating in excess of 30 percent for the cyst of the right upper head.  As noted previously, that matter is being remanded to the AOJ for additional development.  Inasmuch as a final decision on that matter is not being made at this time, there is no present need to discuss compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)), or other due process concerns associated with an adverse decision.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The criteria for rating scars were revised, effective October 23, 2008.  However, the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  As the Veteran's claim was filed prior to that date, the revisions do not apply in this case.

Under the applicable version of the rating criteria, benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805), or on the basis of impairment of function.  38 C.F.R. § 4.118, DC 7819.

Disfigurement of the head, face, or neck is rated under DC 7800.  A 10 percent rating is warranted where one characteristic of disfigurement is present.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

For these purposes, the eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least 1/4-inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1).

Scars other than on the head, face, or neck that are deep or that cause limited motion and encompass an area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating, and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7801.

Scars other than on the head, face, or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination also warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 1.  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note 2.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the evidence reflects that the Veteran presented for treatment during service in March 2003, three to four days after falling and hitting his head during physical training.  He reported that he developed a bump after the fall, and that the bump had since gotten larger.  On examination, he was noted to have a 4-cm., non-tender, fluctuant mass on the right supraauricular region of his skull.  There was no erythema or abrasion.  The clinical assessment was that he had a fluid cyst secondary to trauma.  Drainage was considered.

Approximately one month later, in April 2003, the Veteran was seen for follow up.  On examination, he was noted to have a raised, fluid-filled area in the right temporal region.  The clinical assessment was that he had a lump in the right temporal area.

An October 2003 Medical Evaluation Board (MEB) Narrative Summary reflects that the Veteran had been seen during service in March 2003, after reporting that he had fallen and hit the right side of his head, with a resulting knot.  It was noted that aspiration had been attempted, but that the Veteran reported that the knot had swollen up again.

During a February 2005 VA general medical examination, the Veteran reported developing a cyst on right side of his head after falling and hitting his head during service.  It was noted that he did not require current treatment for the cyst, that he reported not having any infections, and that no surgery had been recommended to remove the cyst.  On examination, he was noted to have a 3-cm., circular, freely moveable cyst above his right ear.  His scalp and skin were otherwise normal.  The diagnostic assessment was that he had a benign cyst on the scalp that did not require any current treatment.

When the Veteran filed his substantive appeal in November 2006, he took issue with the February 2005 VA examiner's statement to the effect that no surgery had been recommended.  The Veteran stated that his VA physician had recommended that the cyst be removed.

A March 2009 VA treatment note reflects the Veteran's report that the cyst on his head was recently getting bigger.  Examination revealed a soft mass in the right side of his head that was non-tender.  The clinical impression was "mass in the head."

Other VA treatment notes from March 2009 reflect the Veteran's report that the cyst was painful at times and changed sizes.  In one report, a plum-sized cyst was described on the right side of his head.

On VA surgical consultation in April 2009, the Veteran reported that the mass on his scalp had increased in size some over time.  On examination, he was found to have a 5 x 5 cm. lipomatous lesion on the right lateral scalp above his ear that was moveable.  There was no tenderness or redness.

During the February 2010 Board hearing, the Veteran testified that he had been told that the cyst on the right side of his head was egg-shaped and getting larger.  He reported that no attempt had been made to remove the cyst, and indicated that he grew his hair out a little to try to cover up the deformity.

When the Veteran was examined for VA compensation purposes on November 8, 2010, he reported that swelling in the area of the cyst remained, and that it was sore to palpation.  On examination, he was found to have a 5 x 5 cm. cyst to the right parietal area that was pliable.  The examiner indicated that the cyst involved greater than 5 percent, but less than 20 percent, of exposed areas and total body area.

In light of the foregoing, based on the evidence currently of record, it appears that the Veteran's disability generally has been manifested as a cyst located in the right parietal area of the head that measures approximately 5 x 5 cm. (25 sq. cm.), and is elevated when palpated, throughout the course of this appeal.  These findings represent three characteristics of disfigurement; namely, a scar that was at least 1/4-inch wide at the widest part, a scar that was adherent to underlying tissue, and a scar with a surface contour that was elevated.  Applying all reasonable doubt, a rating of 30 percent is warranted for the entire appellate period.  38 C.F.R. § 4.118, 7800-7806.


ORDER

An initial 30 percent rating for a cyst on the right upper head is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran was last examined for purposes of evaluating the severity of the cyst on his right upper head in November 2010.  During the January 2015 Board hearing, he testified that the disability had increased in severity since that time.

In light of the evidence suggesting worsening since the time of the November 2010 examination, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA dermatological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim (as the claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Records of the Veteran's treatment through the VA Medical Centers (VAMCs) in Birmingham and Montgomery, Alabama, were last associated with the record on appeal on June 18, 2010.  During the January 2015 Board hearing, the Veteran indicated that he had received relevant treatment since that time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 18, 2010.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Birmingham and Montgomery VAMCs any outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 18, 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate medical professional, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating conditions analogous to benign neoplasms of the skin, to include criteria for rating disfigurement of the head, face, or neck; scars; and impairment of function.  The examiner should also arrange for color photographs to be taken.

The examiner should specifically indicate whether the cyst of the Veteran's right upper head is manifested by visible or palpable tissue loss; distortion or asymmetry of one or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); indurated and inflexible skin in an area exceeding 6 square inches (39 sq. cm.); or abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.).

The examiner should also measure the cyst, in terms of length and width, and indicate whether it is elevated or depressed on palpation; adherent to underlying tissue; hypo- or hyper-pigmented; most closely analogous to a deep scar (i.e., associated with underlying soft tissue damage) or a superficial scar (i.e., not associated with underlying soft tissue damage); unstable (with frequent loss of covering of skin over the cyst); painful on examination; or otherwise causative of any limitation of function, including headaches.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


